Citation Nr: 0520010	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-15 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from July 1959 to July 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows that a bilateral 
hearing impairment and tinnitus were not identified during 
service and that the sensorineural component of the diagnosed 
asymmetrical hearing loss did not manifest to a compensable 
degree within the one-year presumptive period following the 
veteran's discharge from service; there is no competent 
medical evidence of record that otherwise links bilateral 
hearing loss as defined by 38 C.F.R. § 3.385 and shown on VA 
examination to the veteran's service, or that the currently 
diagnosed bilateral asymmetrical hearing loss and tinnitus 
are related to an incident of the veteran's service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2004).  

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A.    §§ 1131, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in April 2003, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The April 2003 VCAA notice advised the veteran of what 
the evidence must show to establish entitlement to service-
connected compensation benefits. 

The Board acknowledges that the April 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claims-that is, evidence of 
the type that should be considered by VA in assessing his 
claims.  A generalized request for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the June 2003 
rating decision and April 2004 Statement of the Case (SOC), 
which included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence used to reach the decisions.  The April 2004 SOC 
provided the veteran with notice of all the laws and 
regulations pertinent to his claims, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records.  The RO also 
afforded the veteran VA examinations in April and June 2003, 
and obtained a medical opinion on the etiology of any hearing 
loss and tinnitus found on examination.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.     


Evidence

The service medical records show that at the veteran's 
service enlistment examination conducted in July 1959, a 
whisper voice test revealed a hearing acuity of 15/15 in the 
right and left ears.  The June 1963 separation examination 
report shows that whisper and spoken voice tests revealed a 
hearing acuity of 15/15 in the right and left ears.  The 
service medical records are absent any complaints or findings 
of impaired hearing and tinnitus during service. 

The DD Form 214 shows that the veteran's military 
occupational specialty (MOS) was that of an automotive 
mechanic.  The veteran was awarded several medals that 
included the Sharpshooter Badge M-14 Rifle. 

In the veteran's original claim for compensation benefits 
filed in January 2003, he contended that he was entitled to 
service connection for bilateral hearing loss and tinnitus 
because he sustained acoustical trauma in service as the 
result of firing a 105 mm. howitzer gun with no ear 
protection.  

In the Substantive Appeal filed in April 2004, the veteran 
further elaborated that in service he qualified for the use 
of the M-1 and M-14 service rifle once a year for a week at a 
time without the use of adequate ear protection.  He 
acknowledged that his MOS was in the motor transportation 
field, however, he maintained that he was assigned from 
recruit training to the 3rd Marine Division with Mike Battery 
4th Battalion, 12 Marine Regiment on the island of Okinawa.  
He indicated that this unit was a 105 artillery battery.  He 
noted that as the driver assigned to a gun crew, he assisted 
the crew during numerous live fire exercises during his tour.  
Following his rotation back to Camp Pendleton, California, he 
reported that he was assigned to "H" Battery 3rd, Battalion 
11th Marines in the same capacity for a gun crew.  Lastly, 
the veteran related that he also served with "4.2 Mortar 
battery" in live fire exercises before his release from 
service.  He maintained that he had had ringing in his ears 
with some hearing loss for as long as he could remember.   

The April 2003 VA ear examination report shows that the 
examiner reviewed the claims file.  The veteran reported that 
he had "served around loud howitzer and mortar type of 
noise."  In regard to post-service noise exposure, he 
reported that worked for a gas service and also worked as a 
superintendent.  He indicated that he was not around any 
particularly loud noise at that time.  

The June 2003 VA audiological examination report shows that 
the examiner reviewed the claims file.  The veteran reported 
that he was exposed to noise from artillery in service.  He 
indicated that he used to hunt.  He complained of a constant 
moderate bilateral buzzing that he first noticed forty years 
ago, which he attributed to noise from artillery.  
Audiometric testing revealed that the veteran exhibited pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
20
50
55
LEFT
45
40
40
60
80

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 92 percent in the left ear.  

The examiner diagnosed the veteran with asymmetrical hearing 
loss.  The examiner noted that in the right ear, the veteran 
had primarily sensorineural loss, mild low frequency loss, 
moderate to moderately severe high frequency loss with good 
speech recognition.  In the left ear, the examiner noted that 
the veteran had moderate conductive loss through 1kHz, 
moderate to profound high frequency mixed loss with good 
speech recognition.  The examiner noted that there was no 
mention of, complaint of, or treatment for tinnitus in the 
veteran's service medical records.  The VA examiner noted 
that the veteran's separation physical report indicated that 
the veteran had normal hearing.  The VA examiner noted 
therefore that it was not at least as likely as not that the 
veteran's hearing loss or tinnitus was connected to his 
military service.  


Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, specifically, sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id. 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).


Analysis 

The medical evidence of record shows that the veteran is 
currently diagnosed with asymmetrical hearing loss with 
conductive and sensorineural components and tinnitus.  The 
medical evidence further shows that the severity of hearing 
loss in the right and left ears meets the threshold levels of 
a hearing impairment as defined by VA regulation.  38 C.F.R. 
§ 3.385 (2004).  Thus, a current disability manifested by 
hearing loss and tinnitus is shown by the evidence.  
38 C.F.R. § 3.303 (2004).

The service medical records note no complaints or findings 
referable to hearing loss and tinnitus during service.  
Asymmetrical hearing loss, tinnitus, and a bilateral hearing 
impairment as defined by 38 C.F.R. § 3.385 are not clinically 
documented until 2003-approximately 40 years after the 
veteran's discharge from service.  Thus, the evidence fails 
to show that a bilateral hearing impairment and tinnitus were 
identified during service or that the sensorineural component 
of the diagnosed asymmetrical hearing loss manifested to a 
compensable degree within the one-year presumptive period 
following the veteran's discharge from service.  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004). 

There is also no competent medical evidence of record that 
otherwise shows that bilateral hearing loss and tinnitus were 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  In the 
opinion of the June 2003 VA examiner, the veteran's hearing 
loss and tinnitus are not at least as likely as not related 
to his military service.  The Board notes that the VA 
examiner's opinion is based on a review of the veteran's 
claims file and examination of the veteran.  Also, the VA 
examiner's opinion is found to be persuasive when considered 
with the rest of the evidence of record.  There is no 
competent medical opinion to the contrary that indicates that 
there is a causal link between the claimed disorders and the 
veteran's military service.  As for the veteran's opinion on 
the cause of his hearing loss and tinnitus, the Board notes 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Because the veteran is not a medical expert, his assertions 
of a relationship between the claimed disorders and his 
service cannot constitute competent evidence of such a 
relationship.  For the foregoing reasons, the Board finds the 
VA examiner's opinion dispositive on the question of whether 
any portion of the veteran's hearing loss and tinnitus are 
related to an incident of his service.  Accordingly, service 
connection for bilateral hearing loss and tinnitus is not 
warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


